ACCEPTED
                                                                                        04-15-00097-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   12/3/2015 8:07:23 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                              NO. 04-15-00097-CV

                                                                      FILED IN
                                                               4th COURT OF APPEALS
                    IN THE COURT OF APPEALS                     SAN ANTONIO, TEXAS
           FOR THE FOURTH JUDICIAL DISTRICT                 OF 12/3/2015
                                                               TEXAS8:07:23 PM
                         AT SAN ANTONIO                          KEITH E. HOTTLE
                                                                       Clerk



                               BRIAN McENERY,

                                    Appellant,

                                         v.

       CITY OF SAN ANTONIO AND CHIEF CHARLES N. HOOD,

                                    Appellees.


        ON APPEAL FROM THE 285th JUDICIAL DISTRICT COURT
                     BEXAR COUNTY, TEXAS
                  TRIAL COURT NO. 2011-CI-06603
       THE HONORABLE JUDGE CATHLEEN STRYKER PRESIDING


      UNOPPOSED SECOND MOTION TO EXTEND TIME TO FILE
                 APPELLANT’S REPLY BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:

      Under Texas Rules of Appellate Procedure 10.5(b)(1) and 38.6(d), Appellant

Brian McEnery, referred to as Appellant, respectfully moves the Court to extend the

time for filing Appellant’s Reply Brief. As good cause, Appellant respectfully shows

the Court the following:



                                     Page 1 of 6
1.    On November 12, 2015, Appellant filed his initial Unopposed Motion to

Extend Time to File Appellant’s Reply Brief.

2.    On November 19, 2015, the Court granted Appellant’s motion and extended

the time to file Appellant’s Reply Brief to December 9, 2015.

3.    This is Appellant’s second request for an extension of time to file Appellant’s

Reply Brief. Appellant seeks this extension not solely for delay, but so that justice

may be done.

4.    Appellant requests that the Court extend the time to file Appellant’s Reply

Brief for an additional twenty (20) days. An additional twenty (20) day extension

would make Appellant’s Reply Brief due on December 29, 2015.

5.    In support of the requested extension, Appellant would show that counsel for

Appellant, Ronald B. Prince and Floyd Steven Contreras, had and have

commitments during the initial briefing period that required and require their time

and attention, interfering with the preparation of Appellant’s Reply Brief by the

current deadline.

      These commitments include the following:

      Trial in Cause No. 2014-CI-03115, In the Matter of the Marriage of Eric. C.

Mena and Marissa Ortiz Mena and In the Interest of Miguel Carlos Mena, Ileana

Isabel Mena, and Alejandro Andres Mena, Children, in the 285th Judicial District

Court in Bexar County, Texas, which Appellant referenced in his previous motion,

                                     Page 2 of 6
continued during the initial extended briefing period and did not conclude until

December 2, 2015.

        As a result of the trial referenced above, counsel fell behind on numerous other

commitments in various cases that require attention.

        In addition, counsel have numerous hearings in family law matters to attend

in various cases set in Presiding Civil District Court in Bexar County, Texas, from

December 4, 2015, through December 9, 2015.

        Similarly, counsel are the attorneys in a criminal proceeding, specifically

Cause No. 457390, State of Texas v. Michael Anthony Gonzales, in County Court at

Law No. 15 in Bexar County, Texas, currently set for trial to begin on December 7,

2015.

6.      The foregoing commitments and others during the initial extended briefing

period show a deviation from the normal press of business and good cause for the

additional requested extension of time.

7.      As reflected in the Certificate of Conference below, counsel for Appellees

indicated that she is unopposed to this motion, and counsel for Intervenor indicated

that he is unopposed to this motion.




                                       Page 3 of 6
                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant Brian McEnery

respectfully requests that the Court grant an additional twenty (20) day extension of

time to file Appellant’s Reply Brief, extending the time to file Appellant’s Reply

Brief until December 29, 2015.

      Appellant further prays for such other relief to which he may be entitled.

                                       Respectfully submitted,

                                       PRINCE CONTRERAS PLLC
                                       417 San Pedro Avenue
                                       San Antonio, Texas 78212
                                       Tel: (210) 227-7821
                                       Fax: (210) 225-4469
                                       info@princecontreras.com
                                       ATTORNEYS FOR BRIAN McENERY

                                       _/s/ Floyd Steven Contreras_____________
                                       RONALD B. PRINCE
                                       State Bar No. 16329300
                                       ron@princecontreras.com
                                       FLOYD STEVEN CONTRERAS
                                       State Bar No. 24075339
                                       floyd@princecontreras.com




                                     Page 4 of 6
                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with Jacqueline M. Stroh, counsel for Appellees, via

email on December 3, 2015, regarding Appellant’s Second Motion to Extend Time

to File Appellant’s Reply Brief. Ms. Stroh indicated that she is not opposed to our

second request to extend time.

      I also certify that I conferred with Ricky J. Poole, counsel for Intervenor, via

email on December 3, 2015, regarding Appellant’s Second Motion to Extend Time

to File Appellant’s Reply Brief. Mr. Poole indicated that he is not opposed to our

second request to extend time.

                                       _/s/ Floyd Steven Contreras_____________
                                       RONALD B. PRINCE
                                       FLOYD STEVEN CONTRERAS




                                     Page 5 of 6
                         CERTIFICATE OF SERVICE

      I certify that on the 3rd day of December, 2015, a true and correct copy of the

foregoing Appellant’s Second Motion to Extend Time to File Appellant’s Reply

Brief was served on the following counsel of record electronically through the

electronic filing manager:

      Ms. Jacqueline M. Stroh
      THE LAW OFFICE OF JACQUELINE M. STROH, P.C.
      10101 Reunion Place, Suite 600
      San Antonio, Texas 78216
      Tel: (210) 477-7416
      Fax: (210) 477-7466
      jackie@strohappellate.com           Attorney for Appellees
      Ms. Deborah Lynne Klein
      OFFICE OF THE CITY ATTORNEY, LITIGATION DIVISION
      111 Soledad, 10th Floor
      San Antonio, Texas 78205
      Tel: (210) 207-8919
      Fax: (210) 207-4357
      deborah.klein@sanantonio.gov          Attorney for Appellees
      Mr. Mark Kosanovich
      FITPATRICK & KOSANOVICH, P.C.
      P.O. Box 831121
      San Antonio, Texas 78283-1121
      Tel: (210) 207-7259
      Fax: (210) 207-8997
      mark.kosanovich@sanantonio.gov                      Attorney for Appellees
      Mr. Ricky J. Poole
      LAW OFFICES OF RICKY J. POOLE
      The Forum Building
      8000 IH-10 West, Suite 600
      San Antonio, Texas 78230
      Tel: (210) 525-7988
      Fax: (210) 525-7987
      rpoole@alamocityattorney.com                        Attorney for Intervenor


                                      _/s/ Floyd Steven Contreras_____________
                                      RONALD B. PRINCE
                                      FLOYD STEVEN CONTRERAS

                                     Page 6 of 6